DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/21 has been entered.
Response to Arguments
Applicant argues that the amendments to claim 1 overcome the rejection under § 112.  This is persuasive and these rejections have been withdrawn.
Applicant argues that the modifying epoxy taught by Jung is not the same as the modifying epoxy claimed in newly amended claim 1.  This is persuasive.  Mazza has been relied upon for the epoxy which is now included in claim 1 (and was previously a part of claim 2).
Applicant also argues that Jung does not indicated a temperature for extrusion and, therefore, a person of ordinary skill would have no way to judge if the modifying resin of Jung would undergo crosslinking at the claimed temperature.  This is not persuasive.  A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.  MPEP § 2141.03. In this case, a person of ordinary skill in the art would have understood that a variety of properties affect crosslinking temperature, such as molecular weight and concentration percentage of each component.  In this instance, Jung teaches that the epoxy can be included in a wide concentration range (up to 25%) and that the molecular weight of the epoxy can be selected over a wide range (500-15000).  Thus, a person 
Applicant also argues that the BPA-free coating composition in Anderson is a solvent-based composition and this does not describe a method where a BPA-free powder coating is applied onto a substrate already having a BPA-free coating.  This is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Anderson is relied upon for teaching the need for a BPA-free undercoating (i.e. the BPA-free coating already on the substrate) and is not relied upon for teaching the BPA-free powder coating which is taught by Martinoni.
Similarly, applicant argues that Bariatinsky fails to describe a method where a BPA-free powder is applied over a substrate already having a BPA-free coating.  This is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Bariatinsky is relied upon for teaching the need for a BPA-free undercoating (i.e. the BPA-free coating already on the substrate) and is not relied upon for teaching the BPA-free powder coating which is taught by Martinoni.
Claims 1, 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni et al. (WO2014/065858) in light of Jung et al. (US 6,270,855), Anderson (US 6,472,480) and Mazza et al. (US 6,916,874).  
Claims 1, 7 and 11:  Martinoni discloses a method of forming a coating on a container (¶ 0005), the method comprising: providing a powder coating composition (¶ 0006) comprising: at least one polyester having a weight-average molecular weight ranging from about 20,000 to about 50,000 (¶ 0007); applying the coating composition to at least one portion of the substrate (¶ 0025); melting the coating composition on the at least one portion of the substrate (¶ 0006); and solidifying the molten 
Martinoni discloses that the powder composition can have blend of one or more polyester such as first and second polyesters (¶¶ 0010, 0007) but does not teach about 1-5% of a functional resin component.  Martinoni also discloses that the powder composition is to be applied to the weld seam portion of a metal container (see above) suitable for food and beverage (¶ 0001).  Jung teaches a process of applying a polyester powder coating to a metal beverage container (Abst.; 1:38-47) and explains that the coating composition should also include up to 25% by weight of a thermoplastic resin component having a molecular weight of 500-15,000 in order to improve the barrier properties of the polyester coating (4:10-32; 9:8-15), wherein the resin component does not crosslink during extrusion (3:12-22, e.g.).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included 1-5% by weight of a resin component having a molecular weight of 4,000-8,000 in the process of Martinoni in order to have improved the barrier properties of the polyester coating.
Martinoni also teaches that the coating is applied along a region of the metal beverage container substrate including a weld seam and a sidewall coating (¶¶ 0001, 0032, 0039), but fails to discuss the composition of the sidewall coating.  Anderson teaches a sidewall coating for the interior surface of a beverage can (Abst.) and explains that the sidewall coating is desirably BPA-free to avoid contamination of the foodstuff within the can (1:21-2:4).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a sidewall coating in Martinoni which was free from BPA in order to have avoided contaminating the contents of the can.
Jung teaches that the resin component should be selected as a resin which is suitable for food and beverage containers (13:47-55), but fails to teach that the resin is formed from the claimed 

    PNG
    media_image1.png
    103
    172
    media_image1.png
    Greyscale
(2:8-20).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the resin component disclosed by Mazza as the resin component in Jung in order to have reduced the risk of contamination associated with the food or beverage container coating.
Claim 8:  Martinoni discloses that the blend can be compounded into pellets, crystallized and milled to attain desired fine particle sizes wherein the resulting composition may be sieved and packaged for subsequent use (¶ 0069).  For example, 95-100% by weight of the particles can pass through a 63-micrometer sieve (¶ 0076).
Claim 9:  Martinoni discloses that the powder coating composition can include colorants, flow control agents and inorganic fillers (¶ 0064).
Claim 10: Martinoni discloses that an extruder can be used to a sufficient temperature to melt each ingredient and admix the molten ingredients into a homogeneous blend before being compounded into pellets and milled (¶ 0069).  With regards to the instantly claimed temperature range of cooling the extruder, Martinoni further teaches that the average melting temperature ranges from 120 to about 200 oC (claim 18).  Since the extruder has to melt the ingredients, it would have to be heated to the melting temperature of 120-200oC.  If taking 200oC, it would have been obvious that after extrusion, the oC and eventually room temperature.  
Claim 13: Martinoni discloses that the coating thickness preferably has a thickness less than 40 micrometers (see ¶ 0071) but recognizes that conventionally, the coating thickness can be greater than about 50-70 micrometers which is more suitable for containers having wall thickness greater than 0.2 mm (¶ 0033).  Therefore, it would have been obvious to form the container wall thickness of Martinoni/Moen to be above 0.2mm with predictable and reasonable expectation of successful results because it is conventional to do so.  Accordingly, the coating thickness would be greater than about 50-70 micrometers.  
Claim 14: Martinoni discloses the coating is substantially free of pores (claim 11).
Claims 1, 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni et al. (WO2014/065858) in light of Jung et al. (US 6,270,855), Bariatinsky et al. (US 2005/0196629) and Mazza et al. (US 6,916,874).  
Claims 1, 7 and 11:  Martinoni discloses a method of forming a coating on a container (¶ 0005), the method comprising: providing a powder coating composition (¶ 0006) comprising: at least one polyester having a weight-average molecular weight ranging from about 20,000 to about 50,000 (¶ 0007); applying the coating composition to at least one portion of the substrate (¶ 0025); melting the coating composition on the at least one portion of the substrate (¶ 0006); and solidifying the molten coating composition to form the coating adhered to the at least one portion of the substrate (¶¶ 0032, 0039).
Martinoni discloses that the powder composition can have blend of one or more polyester such as first and second polyesters (¶¶ 0010, 0007) but does not teach about 1-5% of a functional resin component.  Martinoni also discloses that the powder composition is to be applied to the weld seam portion of a metal container (see above) suitable for food and beverage (¶ 0001).  Jung teaches a 
Martinoni also teaches that the coating is applied along a region of the metal beverage container substrate including a weld seam and a sidewall coating (¶¶ 0001, 0032, 0039), but fails to discuss the composition of the sidewall coating.  Bariatinsky teaches a powder-coating for the sidewall of a beverage or food container (¶ 0102) and explains that the coating is desirably BPA-free so that the coating does not have a deleterious effect on the contents of the container (¶¶ 0006, 0043).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a sidewall coating in Martinoni which was free from BPA in order to have avoided contaminating the contents of the can.
Jung teaches that the resin component should be selected as a resin which is suitable for food and beverage containers (13:47-55), but fails to teach that the resin is formed from the claimed monomers.  Mazza teaches a resin component designed for use in food and beverage coatings which reduces potential contamination (1:46-64), wherein the resin is a polymer derived from a first monomeric unit from a glycidyl ester of α,β-unsaturated acid, such as glycidyl methacrylate (2:52-3:8) and a monomer having the formula: 

    PNG
    media_image1.png
    103
    172
    media_image1.png
    Greyscale
(2:8-20). The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the resin component disclosed by Mazza as the resin component in Jung in order to have reduced the risk of contamination associated with the food or beverage container coating.
Claim 8:  Martinoni discloses that the blend can be compounded into pellets, crystallized and milled to attain desired fine particle sizes wherein the resulting composition may be sieved and packaged for subsequent use (¶ 0069).  For example, 95-100% by weight of the particles can pass through a 63-micrometer sieve (¶ 0076).
Claim 9:  Martinoni discloses that the powder coating composition can include colorants, flow control agents and inorganic fillers (¶ 0064).
Claim 10: Martinoni discloses that an extruder can be used to a sufficient temperature to melt each ingredient and admix the molten ingredients into a homogeneous blend before being compounded into pellets and milled (¶ 0069).  With regards to the instantly claimed temperature range of cooling the extruder, Martinoni further teaches that the average melting temperature ranges from 120 to about 200 oC (claim 18).  Since the extruder has to melt the ingredients, it would have to be heated to the melting temperature of 120-200oC.  If taking 200oC, it would have been obvious that after extrusion, the extruder would naturally cool down to ambient temperature (room temperature) which would including cooling the temperature from 200 down to 150oC and eventually room temperature.  
Claim 13: Martinoni discloses that the coating thickness preferably has a thickness less than 40 micrometers (see ¶ 0071) but recognizes that conventionally, the coating thickness can be greater than about 50-70 micrometers which is more suitable for containers having wall thickness greater than 0.2 
Claim 14: Martinoni discloses the coating is substantially free of pores (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712